Citation Nr: 1726864	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  12-17 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a gastrointestinal disability, claimed as irritable bowel syndrome (IBS).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel

INTRODUCTION

The Veteran served on active duty from May 1957 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In April 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board previously remanded this matter for additional development in June 2015.

A December 2015 Board decision denied service connection for irritable bowel syndrome.  The Veteran appealed the decision to the United States Court of Appeals for Veterans' Claims.  In a March 2017 Memorandum Decision, the Court set aside the Board decision.  The Court remanded the issue of service connection for a gastrointestinal disability for further adjudication consistent with the Memorandum Decision

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900 (c) (2016).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the March 2017 memorandum decision, the Court determined that the September 2015 VA examination, which the Board relied on in its December 2015 decision, is inadequate.  The Court found that the September 2015 medical opinion did not consider the Veteran's complete medical history.  A new medical examination and opinion is warranted to determine the etiology of the Veteran's claimed gastrointestinal disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008) (an adequate medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA compensation examination to ascertain the current nature and etiology of a gastrointestinal disability.  Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis. The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials.  After reviewing the claims file and examining the Veteran, the examiner is asked to respond to the following:

a) Elicit a history from the Veteran as to his gastrointestinal symptoms during service and since service.  

b) Identify all current gastrointestinal disabilities shown on examination.  

c)  Provide an opinion as to whether a current gastrointestinal disability had its onset during service or is otherwise related to service.

The examiner should consider the March 1977 report of medical history noting stomach, liver, or intestinal trouble.  

The examiner should provide a complete rationale for the opinion.  If an opinion cannot be expressed without resort to speculation, the examiner should explain why this is the case.

2.  Then, readjudicate claim.   If the benefits sought on appeal remain denied, the Veteran and his representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




